Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 1 of 88            FILED
                                                                    2020 Oct-06 AM 09:41
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




                  EXHIBIT 5 (Part 3)
         Deposition of William McCollum
              Dated 11/12-13/2019
               Deposition Exhibits
             82 Con't, 83, 84, 85, 86
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 2 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 3 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 4 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 5 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 6 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 7 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 8 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 9 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 10 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 11 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 12 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 13 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 14 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 15 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 16 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 17 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 18 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 19 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 20 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 21 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 22 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 23 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 24 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 25 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 26 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 27 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 28 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 29 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 30 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 31 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 32 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 33 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 34 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 35 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 36 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 37 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 38 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 39 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 40 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 41 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 42 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 43 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 44 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 45 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 46 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 47 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 48 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 49 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 50 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 51 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 52 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 53 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 54 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 55 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 56 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 57 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 58 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 59 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 60 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 61 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 62 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 63 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 64 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 65 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 66 of 88




               DEPOSITION EXHIBIT
                               83
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 67 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 68 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 69 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 70 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 71 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 72 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 73 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 74 of 88




               DEPOSITION EXHIBIT
                               84
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 75 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 76 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 77 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 78 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 79 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 80 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 81 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 82 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 83 of 88




               DEPOSITION EXHIBIT
                               85
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 84 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 85 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 86 of 88




               DEPOSITION EXHIBIT
                               86
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 87 of 88
Case 5:18-cv-01983-LCB Document 84-10 Filed 10/06/20 Page 88 of 88
